January 27, 2011 Via Edgar and Facsimile Securities and Exchange Commission Attn:Christian Windsor Senior Counsel Division of Corporation Finance Washington, D.C.20549 Re:Pioneer Financial Services, Inc. Post Effective Amendment No. 1 to Form S-1 Registration Statement Filed December 21, 2010 File No. 333-164109 Dear Mr. Windsor: In accordance with Rule 461 under the Securities Act of 1933, Pioneer Financial Services, Inc. (the “Company”) hereby requests acceleration of the effective date of Post Effective Amendment No. 1 to the Registration Statement on Form S-1 to January 28, 2011, at 11 a.m. (Eastern Daylight time), or as soon thereafter as practicable.The Company acknowledges that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to call our counsel, Kenda K. Tomes (816-691-2419 (office) or 816-668-1684(cell)), with any questions you may have. Sincerely, Pioneer Financial Services, Inc. /s/Laura V. Stack Laura V. Stack Chief Financial Officer
